Finch, J. (dissenting).
The judgment appealed from should be affirmed. Whether there was a common-law marriage between Robert H. Boyd and Annie Bernes presented an issue of fact with the evidence preponderating in favor of the finding of the learned trial justice. The husband himself testified that he was married and lived with the woman for some time; that this was pursuant to a written agreement and that he had given her a wedding ring, and had introduced her to his friends as his wife. In this he was corroborated by Mrs. Morgan, whose truthfulness particularly impressed the trial court. She testified that the plaintiff and defendant resided in her house and that in 1894 Annie Bernes came there and claimed to be the wife of the defendant. In corroboration of this claim Annie Bernes exhibited to Mrs. Morgan a wedding ring bearing the initials “ R H to A,” and a writing signed by the defendant and herself, reading: “ This is to certify that Robert H. Boyd and Annie Bernes take each other for man and wife to live together until death do us part.” The defendant also was corrobo • rated by one Palmer of whose father the defendant was an employee. This witness testified that upon visiting the defendant he found him and Annie Bernes living together as man and wife, and the latter was introduced by the defendant as his wife. Both Mrs. Morgan and Mr. Palmer appear to be absolutely disinterested witnesses.
The defendant, intervenor, on his part offered the testimony of his attorney to the effect that he had asked the defendant why he gave Annie Bernes a wedding ring, and the latter replied “it was because he did not want his family to know he was living with that woman without being married to her.” This attempted explanation serves to establish by concession of the appellant the gift of the wedding ring, the fact of cohabitation as man and wife and a representation by the defendant to his parents that he was married to Annie Bernes. We thus have all the factual elements of a common-law marriage fully established by the evidence. The additional evidence introduced by the intervenor, that the defendant also informed the intervener’s attorney that he never considered *364Annie Bernes Ms wife, although he held her out as such and gave her a wedding ring, does not help the appellant, as the established facts are controlling, and not any secret intention or understanding of the defendant.
It is, of course, possible to say that the plaintiff’s evidence is not credited. It is not inherently incredible, however, and credibility is peculiarly for the trial court.
I dissent and vote to affirm the finding of the trial court.
Dowling, P. J., concurs.
Judgment reversed and judgment directed for the defendant, intervenor, dismissing the complaint on the merits. Settle order on notice.